John V. Terrana, Esq. City Attorney, Glen Cove
You have asked whether a city may form a "Public Safety Agency". Your letter indicates that this group would consist of civilians assigned to assist residents at school crossings, church crossings, in parks and on public property. The members would not have police or peace officer status and would be under the direction of the chief of the city's police department.
Local governments, including cities, have authority to enact and amend local laws, consistent with the Constitution and general State laws, in relation to the government, protection, order, conduct, safety, health and well-being of persons or property therein (Municipal Home Rule Law, § 10 [1] [ii] [a] [12]). In that the purpose of the proposed local law is to enhance the safety and welfare of residents of the city, we believe that the city may utilize this authorization to enact a local law to establish a public safety agency. We have concluded that a city may utilize this grant of authority to establish a special police department (1980 Op Atty Gen [Inf] 269).
We caution, however, that the members of the public safety agency would have neither the status nor powers of police officers or peace officers. Those persons having police officer status are defined by State law (Criminal Procedure Law, § 1.20 [34] [d]). The sworn officers of an authorized police department or force of a city are police officers under this definition (ibid.). Similarly, the members of the public safety agency are not peace officers. Section 2.10 of the Criminal Procedure Law is a comprehensive and exclusive list of those persons qualifying as peace officers in the State. The public safety agency members would not come within any of the peace officer designations. Further, we note that police officers and peace officers are given special powers with respect to law enforcement (see, for example, Criminal Procedure Law, §§ 140.10, 140.25). Also, police officers are subject to age, educational, fitness and training requirements of State law (see Civil Service Law, § 58). Peace officers are also subject to training requirements (Criminal Procedure Law, § 2.30).
You may also want to consider the exposure of a volunteer member of a public safety agency to costs relating to his injury or death. Compare volunteer firefighters who are protected by the provisions of the Volunteer Firefighters' Benefit Law. Also, the city should consider its potential liability for the actions of members of the public safety agency. In this context, the city should consider whether to defend and indemnify public safety agency members for their tortious acts.
We conclude that a city may enact a local law establishing a public safety agency whose members would assist residents of the city at school crossings, church crossings, in parks and on public property.